NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            29-SEP-2022
                                            08:22 AM
                                            Dkt. 23 ODSD




                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

             STATE OF HAWAI#I, Plaintiff-Appellee, v.
            MARTHA RIVERA UBILLUS, Defendant-Appellant


        APPEAL FROM THE FAMILY COURT OF THE FIRST CIRCUIT
                    (CASE NO. 1FFC-XX-XXXXXXX)


                     ORDER DISMISSING APPEAL
        (By: Ginoza, Chief Judge, Nakasone and Chan, JJ.)
          Upon review of the record, it appears that:
          (1) The statement of jurisdiction and opening brief
were due on or before July 5, 2022, and August 1, 2022,
respectively;
          (2) Self-represented Defendant-Appellant Martha Rivera
Ubillus (Ubillus) failed to file either document, or request an
extension of time;
          (3) On August 3, 2022, the appellate clerk entered a
default notice informing Ubillus that the time for filing the
statement of jurisdiction and opening brief had expired, the
matter would be called to the court's attention on August 15,
2022, for appropriate action, which could include dismissal of
the appeal, under Hawai#i Rules of Appellate Procedure Rules
12.1(e) and 30, and Ubillus could request relief from default by
motion; and
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

             (4) Ubillus has not taken any further action in this
appeal.
             Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed.
             DATED:   Honolulu, Hawai#i, September 29, 2022.

                                        /s/ Lisa M. Ginoza
                                        Chief Judge

                                        /s/ Karen T. Nakasone
                                        Associate Judge

                                        /s/ Derrick H.M. Chan
                                        Associate Judge




                                    2